Case
 Case19-12337
      20-01022Doc
               Doc122-20
                   3-20 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit14B.
                                                                          14B.Insurance
                                                                               Insurance
                                  Binder Page 1 of 3
Case
 Case19-12337
      20-01022Doc
               Doc122-20
                   3-20 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit14B.
                                                                          14B.Insurance
                                                                               Insurance
                                  Binder Page 2 of 3
Case
 Case19-12337
      20-01022Doc
               Doc122-20
                   3-20 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit14B.
                                                                          14B.Insurance
                                                                               Insurance
                                  Binder Page 3 of 3
